Citation Nr: 1028961	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-14 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to May 1998.

These matters come before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  In that decision, the RO denied entitlement to service 
connection for basal cell carcinoma of the right scalp, 
sinusitis, a right foot bone spur, a lumbar spine condition, and 
a cervical spine condition.

The Veteran's skin, low back and cervical spine disability claims 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current sinus disability.  

2.  The Veteran does not have a current right foot disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.303. 

2.  The criteria for service connection for a right foot 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2006, the RO notified 
the Veteran of the evidence needed to substantiate his claims for 
service connection for skin, sinus, and right foot disabilities.  
This letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the April 2006 letter 
complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in the April 2006 letter.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that VA 
will provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent 
service personnel records, and all of the identified post-service 
VA treatment records.  The Veteran has not identified any post-
service private medical treatment. 

Under the VCAA, VA is obliged to provide an examination or obtain 
a medical opinion when the record contains competent evidence 
that the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the disability 
or signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.  The threshold for finding a link between 
current disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded VA examinations for sinus or right 
foot disabilities.  As discussed below, there is no evidence that 
he has been diagnosed as having a current sinus disability or 
that his sinus pain may be related to a disease or injury in 
service or recurrent symptoms of either condition.  VA 
examinations are therefore not necessary.  See McLendon, 20 Vet. 
App. at 83.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Sinus and Right Foot Disabilities

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
See also Degmetich v. Brown, 104 F.3d 1328 (1997). 

To be present as a current disability, there must be evidence of 
the condition at some time during the appeals period.  Gilpin v. 
West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement 
that there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability subsequently 
resolves).

In this case, there is no medical evidence of current sinus or 
right foot disabilities.  The Veteran's post-service VA treatment 
records do not reveal any diagnosis of a sinus disability.  While 
the Veteran has been treated for current left foot disabilities 
(e.g. plantar fasciitis, calcaneus plantar spur, heel pain), 
there is no evidence of any currently diagnosed right foot 
disability.  He has not identified any post-service private 
medical treatment for sinus or right foot disabilities and he 
specifically stated in his April 2006 service connection claim 
that he was not presently being treated for a sinus disability.  

Furthermore, the Veteran has not reported and there is no medical 
evidence of any symptomatology of a current right foot 
disability.  The most recent clinical evidence of a right foot 
disability is a November 2004 VA outpatient treatment note which 
reveals that the Veteran reported bilateral foot pain.  A March 
2005 VA emergency dental treatment note also indicates that the 
Veteran reported sinus pain.  However, pain without a diagnosed 
or identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  

There is no other evidence of a current sinus or right foot 
disability.  Therefore, current disabilities have not been 
demonstrated.  McClain, 21 Vet. App. at 321.  As the existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation and current sinus and right foot 
disabilities have not been demonstrated, the claims must be 
denied.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 


ORDER

Service connection for a sinus disability is denied.

Service connection for a right foot disability is denied.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79.  
The threshold for finding a link between current disability and 
service is low.  Locklear, 20 Vet. App. at 410; McLendon, 20 Vet. 
App. at 83.  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that the 
claimed disability may be related to service.  McLendon, 20 Vet. 
App. at 83.

As to his skin disability claim, VA treatment records reveal that 
he has been diagnosed as having various skin disabilities.  For 
example, a February 2006 VA outpatient treatment note indicated 
diagnoses of basal cell carcinoma infiltrating the right scalp 
and actinic keratosis.

The Veteran's service treatment records indicate that in July 
1981, January 1988, and October 1990 he was treated for a rash in 
the groin area and a pruritic rash on the trunk and proximal 
upper extremities and was diagnosed as having a possible fungal 
growth, tinea cruris, and pityriasis rosea.  Also, his May 1998 
examination conducted for the purposes of retirement reveals that 
he was diagnosed as having tinea pedis.  

Furthermore, the Veteran has reported on several occasions, 
including in a November 2006 written statement (VA Form 9), that 
he experienced many moderate to severe sunburns while stationed 
in Hawaii, the Philippines, Cuba, and other locations in the 
Pacific.  The Veteran is certainly competent to report in-service 
sunburns.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 
1337.  Furthermore, there is no evidence to contradict his 
reports and his service personnel records indicate that he served 
with the Navy in Hawaii, Cuba, and other locations in the 
Pacific.  Therefore, the Board finds that his reports of in-
service sunburns are also credible.  Thus, there is evidence of a 
current skin disability and in-service skin conditions.  As such, 
the Board finds that a VA examination is necessary to determine 
whether it is at least as likely as not that the Veteran has a 
skin disability that is related to or had its onset during 
service.

VA managed care treatment notes dated in January and November 
2006 reveal that the Veteran has been treated for neck and low 
back pain.  The Veteran's service treatment records indicate that 
in July 1996 he was treated for neck stiffness and was diagnosed 
as having an acute muscle strain.  X-rays revealed slight disc 
space narrowing of C5-6 and end-plate osteophyte formation 
anteriorly.  Furthermore, he reported periodic low back problems 
in May 1998.

In a May 2006 written statement (VA Form 21-4138), the Veteran 
stated that he continued to experience neck and low back problems 
ever since service.  In sum, the record contains evidence of in-
service neck and low back problems, neck and low back 
symptomatology in the years since service, and of current neck 
and low back disabilities.  Given this evidence and the low 
threshold for finding a possible association between a current 
disability and service, VA's duty to obtain examinations as to 
the nature and etiology of any current neck and low back 
disabilities is triggered.  Such examinations are needed to 
determine whether the Veteran has current cervical spine and low 
back disabilities and to obtain medical opinions as to the 
relationship of any such disabilities to service. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent, 
outstanding records, the Veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of skin disability, to 
specifically include basal cell carcinoma, 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  

The examiner should opine as to whether it 
is at least as likely as not that the 
Veteran has a skin disability, to 
specifically include basal cell carcinoma, 
is related to either his reported in-
service sun exposure, or otherwise had its 
onset during service.  

The rationale for all opinions expressed 
should be provided in a legible report.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current low back and/or 
cervical spine disability found to be 
present.  The claims folder should be made 
available and reviewed by the examiner.  
All indicated tests and studies should be 
conducted.  

The examiner should opine as to whether it 
is at least as likely as not that any low 
back or cervical spine disability found to 
be present is related to or had its onset 
in service, to include the Veteran's in-
service neck injury, or is otherwise 
related to a disease or injury in service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


